DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the instructed action" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This limitation appears in claim 5, but claim 6 depends from claim 1.
Each of claims 5 and 13 include a number of operations that are already recited in claims 1 and 9.  It is unclear how, if at all, these redundant recitations effect the scope of the claims.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 17-19 is/are rejected under 35 U.S.C. 102)(a)(1) as being anticipated by US 2010/0204891 to Biggerstaff.
Regarding claims 1 and 9 Biggerstaff discloses a system for controlling a vehicle, comprising: one or more sensors (604, 606, 610); a processor (602) coupled to the one or more sensors, wherein the processor is configured to: identify one or more values received from the one or more sensors (para 0053), wherein the one or more values are associated with one or more conditions of the vehicle (para 0053); determine, based on the one or more values, a net resultant force vector of one or more forces acting on a center of mass of the vehicle (calculating DCG, para 0042); determine a relationship between the net resultant force vector and a stability polygon that is superimposed proximate a base of the vehicle (para 0042); and determine whether to initiate an operational limit based on the relationship between the net resultant force vector and the stability polygon (para 0042 and 53).  Biggerstaff also discloses a non-transitory computer-readable media having instructions stored thereon, wherein the instructions, in response to execution by a processor of a vehicle, cause the processor to carry out the same operations (memory and software being executed by controller 602).
	Regarding claims 2 and 11 Biggerstaff discloses the processor is configured to initiate the operational limit in response to determining that the net resultant force vector is directed through a portion of the stability polygon that is within a predetermined distance of a side of the stability polygon (para 0043).
	Regarding claims 3 and 12 Biggerstaff discloses the operational limit includes at least one of limiting an operation of the vehicle and presenting an indication to an operator of the vehicle (paras 0042 and 44).
	Regarding claims 4 and 15 Biggerstaff discloses limiting the operation of the vehicle includes limiting at least one of a travel speed, an acceleration rate, a deceleration rate, a carriage height, a speed of carriage height adjustment, a mast tilt, and a speed of mast tilt adjustment of the vehicle, and wherein presenting the indication includes at least one of changing a color of a portion of a user display, displaying a warning on the user display (para 0044), emitting a sound (para 0044), and applying a force to the operator.  See also para 0042.
	Regarding claims 5 and 13 Biggerstaff discloses the processor is further configured to: identify a request to perform an action (para 0053), the request received from a user input device of the vehicle; instruct the vehicle to perform the action, wherein the action is constrained by an operational limit if initiated; identify one or more values received from the one or more sensors, wherein the one or more values area associated with one or more conditions of the vehicle; determine, based on the one or more values and the instructed action, a net resultant force vector of one or more forces acting on the center of mass of the vehicle; determine a relationship between the net resultant force vector and the stability polygon that is superimposed at the base of the vehicle; and determine whether to initiate an operational limit based on the relationship between the net resultant force vector and the stability polygon.  See para 0053 and discussion of claims 1 and 9 above.
	Regarding claims 6 and 14 Biggerstaff discloses the processor is further configured to: determine, based on the one or more values and the instructed action, whether to initiate a change to the stability polygon; and modify the stability polygon if a determination is made to initiate a change to the stability polygon (paras 0035 and 0040).
	Regarding claim 7 Biggerstaff discloses the operational limit comprises an area under one or more curves calculated by the processor, wherein each curve corresponds to a vehicle function (para 0053).
	Regarding claims 8 Biggerstaff discloses the stability polygon comprises a triangle, wherein a side of the triangle extends along a first axle of the vehicle and a point of the triangle opposite from the side of the triangle is located at a midpoint of a second axle of the vehicle, and wherein the first axle is closer to a carriage of the vehicle than the second axle (see figure 5a).
Regarding claims 10 Biggerstaff discloses the one or more values include a weight of a load supported by a carriage of the vehicle, a height of the carriage of the vehicle, a tilt of a mast of the vehicle, a steer angle of the vehicle, or a travel speed of the vehicle, singularly or in any combination (see paras 48 and 49).
	Regarding claim 17 Biggerstaff discloses a method of controlling a vehicle, comprising: identifying one or more values received from one or more sensors of the vehicle, wherein the one or more values are associated with one or more conditions of the vehicle (para 0053); generating an operational limit representation that corresponds to operation of functions of the vehicle (para 0053), wherein the operational limit representation indicates operational limits of the vehicle functions based on the one or more values; identifying a request to perform an action associated with a vehicle function; and performing the action, wherein the action is constrained by the operational limits (para 0053).
Regarding claim 18 Biggerstaff discloses performing the action constrained by the operational limits includes one or more of accelerating the vehicle at a maximum rate, decelerating the vehicle at a maximum rate, traveling at a maximum vehicle speed, tilting a carriage of the vehicle to an end of a mast throw, raising a carriage to a maximum height, tilting a mast of the vehicle at a maximum rate, or changing a height of the carriage at a maximum rate, wherein each of accelerating the vehicle at a maximum rate, decelerating the vehicle at a maximum rate, traveling at a maximum vehicle speed, tilting a carriage of the vehicle to an end of a mast throw, raising a carriage to a maximum height, tilting a mast of the vehicle at a maximum rate, or changing a height of the carriage at a maximum rate occurs at a value that is less than the vehicle's physical capability for each action (see para 0053).
Regarding claim 19 Biggerstaff discloses the one or more values include a weight of a load supported by a carriage of the vehicle, a height of the carriage, and a tilt of a mast of the vehicle (see paras 48 and 49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biggerstaff in view of US 4,509,127 to Yuki.
Biggerstaff discloses all the limitations of the claims except the instructions, in response to execution by the processor, further cause the processor to: determine, based on the one or more values, that a carriage of the vehicle is approaching an end of a carriage stroke of the vehicle; slow a rate of change of a position of the carriage in response to the determination that the carriage is approaching the end of the carriage stroke; determine, based on the one or more values, that a mast of the vehicle is approaching an end of a mast throw of the vehicle; and slow a rate of change of tilt adjustment of the mast in response to the determination that the mast is approaching the end of the mast throw of the vehicle.
Yuki teaches a control system for a lifting device including the instructions, in response to execution by the processor, further cause the processor to: determine, based on the one or more values, that a carriage of the vehicle is approaching an end of a carriage stroke of the vehicle; slow a rate of change of a position of the carriage in response to the determination that the carriage is approaching the end of the carriage stroke (col. 3 lines 23-25) to securely stop at a target value and provide smooth lifting (col. 3 lines 28-29 and 28-40).
It would have been obvious to one of ordinary skill in the are at the time of Applicants’ filing to have modified Biggerstaff to include the instructions, in response to execution by the processor, further cause the processor to: determine, based on the one or more values, that a carriage of the vehicle is approaching an end of a carriage stroke of the vehicle; slow a rate of change of a position of the carriage in response to the determination that the carriage is approaching the end of the carriage stroke, as taught by Yuki, to securely stop at a target value and provide smooth lifting.
Yuki does not specifically teach instructions to determine, based on the one or more values, that a mast of the vehicle is approaching an end of a mast throw of the vehicle; and slow a rate of change of tilt adjustment of the mast in response to the determination that the mast is approaching the end of the mast throw of the vehicle.
That said it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Biggerstaff and Yuki to include instructions to determine, based on the one or more values, that a mast of the vehicle is approaching an end of a mast throw of the vehicle; and slow a rate of change of tilt adjustment of the mast in response to the determination that the mast is approaching the end of the mast throw of the vehicle because doing so would realize the same benefits of as controlling the lifting height (smooth operation etc.) and doing so merely entails employing the same improvement to a different motion of the vehicle to achieve the same predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited teaches similar stability systems, in particular see US 9,002,557.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3619